UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4763
WILLIAM KEITH PLEAU,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
                  David A. Faber, District Judge.
                           (CR-00-141)

                      Submitted: March 22, 2001

                      Decided: March 29, 2001

   Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Matthew A. Victor, VICTOR, VICTOR & HELGOE, L.L.P.,
Charleston, West Virginia, for Appellant. Rebecca A. Betts, United
States Attorney, John L. File, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. PLEAU
                              OPINION

PER CURIAM:

   William Keith Pleau pled guilty to possession of a firearm after
being convicted of a felony in violation of 18 U.S.C.A. § 924(c)
(West 2000), and was sentenced to a term of twenty months imprison-
ment. He appeals this sentence, arguing that the district court clearly
erred in denying him an adjustment for acceptance of responsibility.
U.S. Sentencing Guidelines Manual, § 3E1.1 (1998). We affirm.

   Pleau was convicted of uttering in 1985, forgery in 1988, and
breaking and entering in 1989. All three convictions were felonies
and all were committed in Michigan. In July 1999, while he was liv-
ing in West Virginia, Pleau purchased a Lorcin .380 caliber pistol,
stating on the Bureau of Alcohol, Tobacco, and Firearms (ATF) form
that he had never been convicted of a felony. In May 2000, Pleau
showed a 9mm pistol to a state trooper he knew. Shortly afterward,
he was arrested. Pleau entered a guilty plea to Count One of a four-
count indictment on August 16, 2000.

   In the presentence report, the probation officer recommended
against an adjustment for acceptance of responsibility for the follow-
ing reasons: (1) Pleau maintained that a Michigan prison official told
him that felony convictions were expunged after seven years, (2)
Pleau said that he had not deliberately lied on the ATF form because
he had not served more than a year in prison, (3) Pleau had failed to
provide his financial information to the probation officer by Septem-
ber 6, 2000, as required, and twice told the probation officer that he
had mailed the information, but when he was asked to fax the infor-
mation on September 26, Pleau said he still had not obtained certain
information from his landlord. Pleau’s failure to supply the necessary
information in a timely manner delayed preparation of the presen-
tence report, and the probation officer stated in the presentence report
that she did not believe Pleau had been truthful or fully cooperative
with her. At sentencing, the district court found that, for the reasons
put forward by the probation officer, Pleau had not earned the reduc-
tion.

  We agree. A defendant has the burden of demonstrating that he is
entitled to an acceptance of responsibility adjustment. United States
                       UNITED STATES v. PLEAU                        3
v. Harris, 882 F.2d 902, 907 (4th Cir. 1989). A defendant who pleads
guilty and acknowledges his criminal conduct may lose the adjust-
ment if this evidence of acceptance of responsibility is "outweighed
by conduct . . . that is inconsistent with such acceptance of responsi-
bility." USSG § 3E1.1, comment. (n.3). In this case, we find that the
district court did not clearly err in denying Pleau the adjustment.

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED